—Appeal from a judgment of the County Court of Otsego County (Mogavero Jr., J.), rendered May 7, 1990, upon a verdict convicting defendant of the crimes of rape in the first degree, sodomy in the first degree and sexual abuse in the first degree.
We reject defendant’s contention that the victim’s testimony was " 'manifestly untrue, physically impossible, contrary to experience, or self-contradictory’ ” (People v Shedrick, 104 AD2d 263, 274, affd 66 NY2d 1015, quoting People v Stroman, *90083 AD2d 370, 373) as to render it incredible as a matter of law. The fact that the victim’s testimony was inconsistent in some respects does not render it impossible of belief so that it should not have been presented to the jury. Rather, the testimony was "well within the jury’s domain for determining credibility” (People v Sweet, 132 AD2d 795, 796). Defendant’s assertion of inadequate legal representation also lacks merit. Viewing trial counsel’s performance in its entirety together with the circumstances of the case, we cannot say that defense counsel failed to meet the standards enunciated in People v Baldi (54 NY2d 137). Finally, given defendant’s lengthy criminal history and the violent nature of the crimes involved herein, it cannot be said that County Court abused its discretion in imposing concurrent prison sentences of 12 ½ to 25 years for his convictions of rape in the first degree and sodomy in the first degree and 3½ to 7 years for his. conviction of sexual abuse in the first degree (see, People v Gholston, 137 AD2d 765, lv denied 71 NY2d 896; People v Collins, 136 AD2d 720, 722, lv denied 71 NY2d 894).
Casey, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.